ORDER

PROST, Circuit Judge.
The parties jointly move to voluntarily dismiss this appeal, due to settlement, and to “withdraw them respective briefs previously submitted in connection with this appeal.”
Regarding the briefs, the court retains the original set and one additional set of the briefs as part of the official case file. Fed. R.App. P. 45(e) (“The clerk must preserve a copy of any brief, appendix, or other paper that has been filed.”). Thus, the original set and one additional set of briefs may not be retrieved by the parties. Any other additional copies may be retrieved by the parties, if they choose, by requesting the copies at the clerk’s office within 14 days of the date of filing of this order.
Accordingly,
IT IS ORDERED THAT:
(1) The motion to dismiss is granted. Each side shall bear its own costs.
(2) The motion to withdraw and retrieve previously filed briefs is granted in part; within 14 days of the date of filing of this order, the parties may retrieve the extra copies of the briefs at the clerk’s office, except that the original set and one additional set of the briefs will be retained by the clerk’s office.